Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 16, 2015

                                      No. 04-15-00120-CV

        UNIVERSITY OF INCARNATE WORD AND CHRISTOPHER CARTER,
                               Appellants

                                                 v.

 Valerie REDUS, Individually, and Robert M. Redus, Individually and as Administrator of the
                             Estate of Robert Cameron Redus,
                                         Appellees

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-07249
                       Honorable Cathleen M. Stryker, Judge Presiding


                                         ORDER
     Before the Court is University of the Incarnate Word’s (UIW) Motion to Enforce the
Automatic Stay. On June 24, 2015, this Court conditionally granted UIW’s Motion for Writ of
Mandamus, providing the same relief requested in this instant motion.

       In the Order on that date, this Court directed the trial court to vacate its order compelling
discovery responses on or before July 9, 2015. This Court received notice the trial court
complied with this Court’s Order. For this reason, UIW’s Motion to Enforce the Automatic Stay
is dismissed as moot.

       It is so ORDERED on July 16, 2015.

                                                      PER CURIAM



       ATTESTED TO: ___________________________
                    Keith E. Hottle, Clerk of Court